Citation Nr: 0033811	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  94-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  By rating decision issued on April 15, 1993, a claim by 
the veteran for entitlement to service connection for a right 
knee condition was denied; a timely notice of disagreement 
was not received in connection with that rating decision. 

2.  Certain evidence received since the April 1993 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The preponderance of the evidence is against that a right 
knee condition is related to service or to a service 
connected disability.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the April 1993rating decision, 
which denied entitlement to service connection for a right 
knee condition, is new and material, and the veteran's claim 
for this benefit has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A right knee condition was not incurred in or aggravated 
by active service or a service connected disability.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1992, the veteran's representative filed on 
behalf of the veteran a claim for compensation benefits, in 
pertinent part, for a right knee condition.  This claim was 
denied in a April 1993 rating decision.  Notice of the 
adverse determination was issued on April 15, 1993, and the 
veteran did not initiate an appeal with a timely notice of 
disagreement.  Accordingly, the April 1993 rating decision 
became final.  38 U.S.C.A. § 7105(c).  The Board also notes 
that claims for a right knee condition, variously 
characterized, have been denied by earlier unappealed rating 
determinations.  See e.g. rating determinations of October 
1986 and May 1976.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the initial step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  In making this determination, the 
submitted evidence is to be presumed credible.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. §  5108 (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363.  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The significant evidence of record at the time of the last 
denial were service medical records, including a January 1953 
clinical report, that the right knee "gave out" while 
playing basketball.  No swelling or locking was reported at 
that time.  A January 1953 X-ray report of the right knee 
showed a provisional diagnosis of chronic knee pain but 
reported "nothing abnormal seen".  Also of record were 
several VA examinations, e.g. from April 1976 and December 
1977 and from December 1992, an accident report from October 
1975 and a private medical statement from December 1975.  
Based on this evidence, the RO determined that the evidence 
did not demonstrate right knee condition in service or that 
the then existing right knee condition was caused by the 
veteran's service-connected left knee. 

Evidence submitted since the last final denial included 
private medical reports pertaining to the veteran's bilateral 
knee surgery as well as a number of statements from J.P.E., 
M.D., to the effect that the right knee condition was related 
to service, e.g. September 1994.  The additional evidence 
also included VA medical examination reports of August 1993 
and August 1997, together with a December 1997 supplemental 
report.

The Board considers the September 1994 statement from Dr. 
J.P.E. to be significant in that Dr. E. stated "it also is 
documented in the history that this patient's right knee 
became painful due to injuries sustained while in the armed 
services."  At the time of the RO's April 1993 rating 
decision, there was no medical evidence which in any way 
suggested such a nexus.  Thus, Dr. J.P.E.'s letter, when 
viewed in its overall context, offers an opinion as to 
medical causation.  Under the circumstances, this letter is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the 
September 1994 letter constitutes new and material evidence, 
and the veteran's claim therefore has been reopened.  In 
determining whether evidence is new and material, the Board 
preliminarily must presume the credibility of the new 
evidence and look only at the evidence favorable to reopening 
the claim.  It is only after the claim is reopened and the 
case is reviewed on the merits that the credibility and 
probative value of the evidence is considered, and the weight 
accorded such evidence is determined as a question of fact.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In summary, the medical evidence is new and, in view of the 
less stringent standard for materiality set forth in Hodge, 
the Board finds that this new evidence bears directly and 
substantially on the question whether the veteran incurred a 
right knee injury in service resulting in residual disability 
that is now present.  Accordingly, the veteran's claim of 
service connection for a right knee condition is reopened. 

The Board recognizes that the RO denied the veteran's claim 
under a new and material evidence analysis, while the Board 
will undertake the claim on the merits.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In considering the veteran's claim on the 
merits, the Board observes that the veteran has consistently 
argued his claim on the merits, rather than arguing the more 
limited position that "new and material evidence" had been 
submitted.  Moreover, the RO has provided the veteran with 
pertinent laws and regulations pertaining to service 
connection as well as those pertaining to new and material 
evidence.  Consequently, the Board concludes that remanding 
the case to permit the RO to rule on the merits of the case 
would serve no purpose.  The veteran is not prejudiced by the 
Board's taking immediate action to consider his claim, de 
novo, on the merits.  

The next step before evaluating the reopened claim de novo is 
to ensure that VA's duty to assist the veteran with the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  The Board notes that all 
recent treatment records, including those from the veteran's 
private medical provider, appear to have been associated with 
the claims file, examinations have been afforded and, 
consequently, the duty to assist under 38 U.S.C.A. § 5107(a) 
has been met.  

With the veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence is in order as 
more particularly set forth below.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability that is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board also notes that in January 1953 a provisional 
diagnosis of chronic knee pain was reported without clinical 
evidence of abnormality at that time.  The claims file also 
contains correspondence dated in October 1961 from the Chief 
of Outpatient Services to an insurance company.  The letter 
reported that the veteran fell in August 1961, sustaining an 
injury to the right knee.  An examination performed about 
five weeks later showed swelling of the right knee joint with 
subjective discomfort on movement.  Motion was limited and 
the patient walked without a limp.  Diagnosis was right knee 
sprain with synovitis, traumatic.  Salicylates were 
prescribed along with treatment.  The report was entirely 
silent as to a pre-existing impairment of the right knee 
prior to the August 1961 fall.  The report nevertheless 
detailed the service related left knee injury and 
consequential sequelae, e.g. arthritis of the left knee.  
There was nothing mentioned in the report implicating the 
service connected left knee disability in the cause of the 
fall and resulting right knee impairment.  Furthermore, the 
statements from Dr. J.P.E. associate the present right knee 
pathology to service, not to the left knee disability.  

The Board observes that the veteran additionally sustained an 
additional right knee injury in October 1975.  X-rays 
afforded in April 1976 reported "marked degenerative 
changes" in both knees at that time.  The examiner remarked 
that the veteran reporting having "bumped" his knee "last 
summer".  The examiner concluded that the left knee 
arthritis did not cause the right knee arthritis.  

The Board also recognizes, however, that a December 1975 
statement from a private physician, R.R.D., reports that the 
veteran was first seen in September 1975, at which time he 
had arthritis in both knees.  Dr. R.R.D. also reported 
additional pathology of the right knee, including some 
instability.  He stated that the generalized arthritic 
changes in the right knee were "of long standing" duration.  
Dr. R.R.D. noted that the veteran had knee (sic) trouble for 
many years.  

The Board additionally observes that an August 1993 
examination concludes that the right knee arthritis was the 
result of the motor vehicle accident in 1975 because there 
was no right knee injury in service.  Of course, such a 
statement is unpersuasive, to say the least.  It is not 
credible to conclude that a bump on the knee could cause 
marked arthritic changes a mere six months later.  
Accordingly, the record establishes the presence of arthritis 
and impairment of the right knee at a point in time prior to 
the motor vehicle accident in October 1975.  The Board, 
therefore, concludes that the deduction advanced in the 
August 1993 VA examination to the effect that right knee 
arthritis was caused by the accident is not supported.  

The Board additionally notes that it was initially concluded 
in an August 1997 VA examination that the right knee 
condition was as likely as not related to the service 
connected left knee condition.  The Board also observes that 
it was only after a follow-up by a physician at the RO that 
the examiner was dissuaded from that conclusion.  The Board 
concludes that such intervention was prejudicial to the 
veteran and, consequently, will disregard the supplemental 
report.  Nevertheless, the examiner does not afford the basis 
for his original opinion as to any association between the 
right and left knee.  

The Board sought an expert medical opinion to clarify the 
divergent opinions of record.  A report dated September 22, 
2000 was returned, which, in essence, disputed any 
association between the veteran's service-connected left knee 
and his right knee.  The examiner conceded that most likely 
the veteran sustained sports related bilateral knee injuries 
in service but also noted the absence of clinical findings 
relating to the right knee in service.  Moreover, the 
examiner reported that the pattern of the veteran's arthritis 
deformity and symptoms were not special, but rather typical 
for a progressive disease related to conventional 
osteoarthritis.  The examiner noted the veteran's increasing 
size (275 pounds) and other medical conditions, including 
gout and diabetes, had no doubt sped his pathologies along.  
The examiner continued that the veteran's right knee 
arthritis probably, and most likely, occurred irrespective of 
the left knee arthritis.

Considering that "marked degenerative changes" in the right 
knee were clinically identified in 1975 and affording the 
veteran every benefit of the doubt, the Board is of the 
opinion that an underlying right knee disability was likely 
in existence well prior to the 1975 accident.  The Board 
recognizes too that, considering the veteran was released 
from active service in 1955, the presence of a right knee 
disability identified some 20 years thereafter does not 
present a very compelling basis for association of that 
condition to service, particularly in light of the absence of 
clinically identified abnormality in service.  There is more 
reason to find that the arthritic process began at some point 
following the injury in 1961.  

The Board concludes that the September 2000 opinion is more 
persuasive as to whether there is any association between the 
service-connected left knee and the claimed right knee.  That 
examination considered the natural progress of the developing 
pathology over the years as well as contributing factors, 
e.g. weight etc.  It concluded that the right knee problems 
were produced by a rather typical progressive disease related 
to conventional osteoarthritis.  Other examiners have 
provided conclusory opinions.  Accordingly, the preponderance 
of the evidence is against entitlement to service connection 
for a right knee disability as secondary to a left knee 
disability.  




There were no clinical findings of right knee arthritis until 
many years after service, thus precluding entitlement to 
service connection on a presumptive basis.  Without doubt, 
however, the veteran's right knee was productive of pain.  
The question next comes down to whether right knee pain, as a 
manifestation of a chronic condition, had its onset in the 
service.  The veteran has asserted that he has had continuous 
right knee right knee pain since service. 

The veteran's assertions of continuous knee pain appear to 
have provided the foundation for several medical opinions 
associating the present right knee condition to service.  
However, the Board observes that the post service medical 
record does not support the premise for the association.  For 
example, there was only the single complaint of right knee 
pain in service, without any abnormality identified.  The 
veteran's right knee was clinically normal on his separation 
examination in July 1955, and there were no complaints or 
findings as to right knee pathology at that time.  In 
September 1955, the veteran was afforded a comprehensive VA 
examination.  Pathology relating to the left knee was 
identified, but there were no complaints or findings relating 
to any abnormality of the right knee.  In fact the left knee 
was compared to the right, suggesting the right knee was 
entirely normal.  In 1960, the veteran was hospitalized for 
mental health treatment; but there were no complaints or 
findings relating to right knee pathology at that time.  On 
the other hand, the record suggests onset of a potentially 
chronic right knee condition in August 1961, as reported in 
the October 1961 correspondence.  

The Board is also mindful that that the regulation requires 
continuity of symptomatology, not treatment.  Savage v. 
Gober, 10 Vet. App. 488, 496-497 (1997); Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1992); however, the Board considers the 
absence of complaints, findings, treatment or diagnoses 
relating to the right knee prior to August 1961 refute the 
veteran's assertion that he had continuous right knee pain 
since service.  Even the report relative to the injury in 
1961 does not refer to pre-existing symptomatology of the 
right knee.  Thus, the Board must conclude that the current 
recollections of the veteran as to the inservice injuries and 
allegedly chronic disabilities as a result thereof, are 
entirely inconsistent with the 


actual clinical evidence of record.  The Board additionally 
notes that when the veteran received mental health treatment 
in 1960 some gross memory impairment was noted, thereby 
rendering history from the veteran even less reliable.  
Accordingly, the preponderance of the evidence is against a 
chronic condition relating to service.

Although an examiner can render a current diagnosis based on 
his or her examination of the veteran, it bears emphasis 
that, without a thorough review of the record, a diagnosis or 
medical opinion regarding etiology can be no better than the 
facts alleged by the veteran.  In effect, it is mere 
speculation.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see also Black v. Brown, 5 Vet. App. 177, 180 (1993).  
The probative value of diagnoses based on the appellant's 
history alone are no greater than the credibility of the 
history.  Swann at 233; Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Dr. J.P.E.'s opinion, being based on the history as provided 
by the veteran, lacks probative value, not being based on a 
fully factual foundation (and was made many years after 
service).  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); see 
also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)(an 
opinion based on an inaccurate factual premise has no 
probative value).

Accordingly, the Board is constrained to deny entitlement to 
service connection for a right knee disability on either a 
direct or secondary basis.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  




ORDER

The veteran's claim of entitlement to service connection for 
a right knee is reopened.  

Entitlement to service connection for a right knee disability 
is denied.



		
	BRUCE KANNEE
                                                 Veteran's 
Law Judge
	Board of Veterans' Appeals


 



